Citation Nr: 9920913	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from July 1959 to July 1963 
and from November 1965 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in December 1997.  A statement of 
the case was mailed to the veteran in April 1998.  The 
veteran's substantive appeal was received in July 1998.  

In the December 1997 rating decision, entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
denied.  In a December 1997 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
Since a notice of disagreement has not been received, the 
issue of service connection for PTSD is not in appellate 
status and before the Board at this time.


FINDINGS OF FACT

1.  In an April 1993 decision, the RO denied entitlement to 
service connection for immersion foot, and the veteran was 
provided notice of his procedural and appellate rights in May 
1993; however a notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's April 1993 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's April 1993 decision denying service connection 
for immersion foot is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's April 1993 decision, thus, the claim for service 
connection for immersion foot is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from July 1959 to July 1963 
and from November 1965 to October 1967.  Following his 
discharge from service, the veteran filed a claim for service 
connection for an aortic valve replacement.  The RO denied 
that claim in a February 1993 rating decision.  In the same 
February 1993 rating decision, the RO also denied service 
connection for plantar warts.  The veteran did not appeal the 
RO's February 1993 rating decision, however, in a March 1993 
letter to the RO, the veteran stated, "I never asked for 
compensation for plantar warts.  I suffered a severe case of 
immersion foot while participating on Operation Hastings in 
July 1966 in Vietnam."  The RO apparently construed the 
correspondence as a new claim for entitlement to service 
connection for immersion foot.  At that time, there was no 
evidence of record indicating that the veteran suffered from 
immersion foot.  In an April 1993 rating decision, the RO 
denied the veteran's claim for service connection for 
immersion foot based on the lack of any medical evidence 
inservice, or otherwise, showing that the veteran suffered 
from immersion foot.

The veteran was provided notice of his procedural and 
appellate rights in a May 1993 letter; however he did not 
perfect his appeal.  The RO's April 1993 decision denying 
service connection for immersion foot is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's April 1993 decision.  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  The first step involves three questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand? (3) If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
April 1993 decision consists of:  the veteran's contentions 
regarding his claimed disability; medical statements from 
private physicians; and several lay statements from other 
former servicemen.  In August 1997, the veteran sent a 
memorandum to the VA stating his contentions.  The veteran 
stated that he served as a marine ammunition carrier for a 
machine gun in Vietnam in 1966.  He stated that his feet 
became sore and infected from carrying heavy loads on his 
back, in and out of rice paddy water and streams for 15 days 
during Operation Hastings.  After the operation was secured, 
the veteran was treated with an antibiotic shot, and put on 
light duty.  He stood watch in his shower shoes.  The veteran 
contended that his company commander, Captain [redacted] 
[redacted], told him that he had immersion foot at that time.  

Attached to the veteran's memorandum were several medical 
statements from private physicians and lay statements from 
former servicemen.  A June 1997 letter from [redacted], 
former marine corps Cpl., service number [redacted], stated that 
he served with the 3rd Marine Division, 2nd Platoon, Bravo 
Company, 3rd Marine Regiment.  Mr. [redacted] stated that the 
veteran was an M-60 machine gun squad leader attached to the 
Bravo Company when he arrived in Vietnam in June 1966.  Mr. 
[redacted] stated that he made a special point to locate the 
veteran because they were from the same home town.  Mr. [redacted] 
recalled that the veteran was on light duty through August 
1966.  Mr. [redacted] stated that he recalled that the veteran had 
to wear shower shoes because of chronically sore feet.

Also attached to the veteran's August 1997 memorandum was a 
letter from William J. Kuprevich, Jr., D.O., dated July 1997.  
Dr. Kuprevich commented on the veteran's medical history in 
general.  Dr. Kuprevich stated that he referred the veteran 
to Kr. K. Campbell for an examination of the veteran's 
painful foot condition.

The veteran was examined by Dr. Karen Campbell, DPM, who 
provided a June 1997 letter to the VA regarding the veteran's 
foot disability.  Dr. Campbell stated that she has treated 
the veteran since April 1997 for plantar warts.  Dr. Campbell 
noted that the veteran reported that he developed plantar 
warts immediately after he got immersion foot in Vietnam.  
After examining the veteran, Dr. Campbell noted that the 
veteran had thick fungal toenails, large enucleated lesions 
sub-metatarsal head 2 bilaterally and sub-metatarsal head 4 
bilaterally.  Dr. Campbell stated that the lesions may have 
started or have been exacerbated by the incident of immersion 
foot that the veteran experienced in Vietnam.

In a December 1997 rating decision, the RO stated that new 
and material evidence adequate to reopen the claim for 
service connection for immersion foot had not been submitted.  
Subsequent to that decision, the veteran submitted a notice 
of disagreement with additional contentions regarding his 
claim for entitlement to service connection for immersion 
foot.  The veteran stated that Dr. Russell Pratt treated him 
for his foot disability within a year of discharge.  
According tot he veteran, Dr. Pratt committed suicide in 1987 
and his records were subsequently destroyed in 1994.  The 
veteran stated that Dr. Pratt told him that his feet would be 
sore for the rest of his life.  The veteran also submitted 
additional evidence consisting of two lay statements.  The 
first statement, dated June 1998, is from retired Lt. Col. 
[redacted].  [redacted] stated that he was 
the veteran's commanding officer in his company in Vietnam.  
[redacted] confirmed that after Operation Hastings 
was secured, the veteran was placed on restricted duty, 
having been treated by Senior Company Corpsman Doc Vaugh, for 
infected, sore feet.  [redacted] stated that the 
veteran's foot disability came from walking in the water and 
rough terrain during Operation Hastings in  Vietnam.

Finally, the veteran submitted an August 1998 letter written 
to him from [redacted], former Hm2 USN.  Although the 
letter was not specifically written regarding the veteran's 
foot disability, Mr. [redacted] stated the following:  "Yes, I 
do remember your case of immersion foot.  Vaughn as senior 
corpsman, called me in to ask my opinion and point out for 
the umpteenth time that we line corpsman shouldn't let this 
happen to our Marines....Sorry to hear that it is giving you 
trouble after all this time."

The Board finds that assuming the credibility of the recently 
submitted lay statements and private medical statements, as 
required by Justus, the veteran has submitted new and 
material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in April 1993.  
Specifically, the April 1993 rating decision noted that there 
was no evidence that the veteran suffered from a foot 
disability in service.  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's April 1993 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  





REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

In addition, the Board notes that the veteran has not been 
afforded a VA medical examination with regard to his claimed 
foot disability.  In light of the extensive evidence that the 
veteran submitted in support of his claim for service 
connection as cited above, a medical opinion regarding the 
etiology of the veteran's bilateral foot disability is 
necessary.  As such, the veteran should be afforded a VA 
examination to determine the current nature, extent and 
manifestations, and etiology of his bilateral foot 
disability.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
current records of the veteran's 
treatment for immersion foot.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and manifestations, and 
etiology of his bilateral foot 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
report of examination should include a 
specific diagnosis as to whether the 
veteran does or does not have a bilateral 
foot disability.  The examiner should 
fully review all evidence of record and 
opine as to whether it is as likely as 
not that the veteran's bilateral foot had 
its onset during service.  

3.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 

